The state of Ohio has filed a motion asking for a dismissal of this appeal for the reason that the order for which the defendant, appellant herein, has attempted to appeal is not a final or appealable order, and that jurisdiction has not as yet been conferred on this court. The appeal has been taken from the overruling of a motion to suppress evidence.
The defendant-appellant has not answered the motion, but it appears that the order appealed from is not a final or appealable order. See Section 2953.02 of the Revised Code andState v. Holbrook, 105 Ohio App. 414.
The motion to dismiss will be, and hereby is, sustained, and the cause remanded to the trial court for further proceedings according to law.
Motion sustained.
BRYANT and TROOP, JJ., concur. *Page 369